Title: From John Adams to Jonas Pierce, 1 April 1802
From: Adams, John,Tufts, Cotton, Jr.
To: Pierce, Jonas

April 1, 1802This Indenture made the first day of April in the year of our Lord Eighteen hundred & two by & between John Adams of the town of Quincy Esquire & Cotton Tufts Junr. of Weymouth Merchant on the one part & Jonas Pierce of said Town of Quincy Husbandman on the other part. Witnesseth, that the said John & Cotton for the consideration hereafter mentioned, hath demised, leased & Farm letten, and doth hereby demise lease and Farm let unto the said Jonas Pierce his Heirs, Executors, Administrators, & Assigns a certain Farm lying in the easterly part of said Town of Quincy lately belonging to Norton Quincy Esqr. deceased being the same on which he dwelt and improved, including the whole thereof both of upland & Salt or Fresh Meadow together with the Buildings on the premises saving to the use and improvement of the said Cotton the south-westerly Chamber in the dwelling House. To have & to hold the said demised premises with their appurtenances from the above mentioned first day of April to the thirty first day of March inclusively 1803.And the said Jonas Pierce for himself his Heirs Executors & administrators doth covenant & agree to pay at on or before the said 31st of March 1803 unto The said John Adams Four Hundred Dollars & unto the said Cotton Tufts Two Hundred Dollars as a Rent for the premises during the term for which they are leased—And the said Jonas doth further covenant & agree to pay all the Taxes that may be assessed on the premises during the term for which they are leased. And the said Jonas doth further covenant and agree that whereas there is at this time a Quantity of Dung & Manure in the Cow yard & likewise a large heap lying North westerly from the Barn Whatever quantity thereof he the said Jonas shall use or expend, he shall leave a like quantity in the Cow yard of equal goodness and further whatever window glass that may be broken he shall at his own expence repair, unless the same shall providentially happen.And the said Jonas doth further covenant & agree to & with the said John Adams and Cotton Tufts Junr that he will quietly & peaceably surrender & deliver up the premises at the expiration of this lease to the said John & Cotton or to their heirs or assigns without delay or hindrance.In Witness whereof the said parties have interchangeably set their hands & seals the day & year first above mentioned.And further the said John Adams doth reserve to himself the priviledge of Carting sea Weed from any part of the sea coast belonging to the FarmAttestElizabeth SmithRichard DexterJohn AdamsCotton Tufts JunrJonas Peirce

The undersigners are Witnesses to Jonas Peirce’s signingJoseph BaxterSamill CoplandWeymouth 6th 1803. Recd of Mr Jonas Peirce One Hundred Dollars—Cotton Tufts Junr